Citation Nr: 0011455	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  93-16 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This appeal arose from a December 1990 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for 
bilateral hearing loss.  The veteran testified at a personal 
hearing in April 1992; the hearing officer issued a decision 
in March 1993, which determined that new and material 
evidence to reopen a claim for service connection for 
defective hearing had not been submitted.  The issue of 
entitlement to service connection for bilateral hearing loss 
was deferred by the Board of Veterans' Appeals (Board) in May 
1995 pending the outcome of the post traumatic stress 
disorder remand.  In May 1998, the RO issued a decision, 
which granted service connection for PTSD and the residuals 
of a right ankle injury; the decision continued the denial of 
service connection for a hearing loss disability.

After further review of the veteran's claims folder the Board 
remanded the issue of entitlement to service connection for 
bilateral hearing loss in November 1998.  All requested 
development has been completed.


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral hearing 
loss disability in February 1986.  The veteran did not appeal 
and the decision became final.  

2.  The evidence submitted since the February 1986 RO 
decision is cumulative and does not bear directly and 
substantially upon the specific matter under consideration 
and which by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim for entitlement to service connection for a 
bilateral hearing loss disability and the veteran's claim for 
service connection is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that inservice exposure to artillery 
noise without proper hearing protection caused his bilateral 
hearing loss disability for which he should be service 
connected.  

In February 1986 the RO denied service connection for hearing 
loss because the disability was not shown in service.  The 
evidence before the RO at that time and which was considered 
by the RO in February 1986, will be briefly summarized.  
Service medical records did not show complaints, treatment or 
a diagnosis of bilateral hearing loss.  VA outpatient 
treatment records indicate that the veteran complained of 
hearing loss since 1982.  The December 1984, May 1985 and 
January 1986 VA audiological evaluations revealed that the 
veteran's hearing was within normal limits in the left ear 
and mild conductive loss in the right ear.  A private 
audiological evaluation, dated March 1995, showed pure tone 
air conduction thresholds in the right ear were recorded as 
40, 30, 30, 30, and 50 dB, at frequencies of 500, 1000, 2000, 
4000, and 6000 Hz respectively, for a puretone decibel 
average of 36 dB.  In the left ear, pure tone air conduction 
thresholds were recorded as 20, 20, 30, 25, and 50 dB at 
frequencies of 500, 1000, 2000, 4000, and 6000 Hz 
respectively, for an average of 29 dB.  

In essence, the RO determined that the veteran had not 
brought forth evidence of inservice hearing loss.  Thus, 
service connection was not warranted.  The veteran did not 
appeal the denial of service connection for bilateral hearing 
loss disability, and the decision became final.  

The evidence submitted since the February 1986 denial 
included a May 1990 VA audiological evaluation; the veteran's 
testimony at an April 1992 RO hearing; a June 1997 VA 
audiological evaluation; a July 1997 VA audiological 
evaluation; and a June 1999 private audiological evaluation.  

When the VA examined the veteran in May 1990 pure tone air 
conduction thresholds in the right ear were recorded as 20, 
20, 25, 20, and 20 dB, at frequencies of 500, 1000, 2000, 
3000, and 4000 Hz respectively, for a puretone decibel 
average of 21 dB.  In the left ear, pure tone air conduction 
thresholds were recorded as 10, 15, 30, 35, and 40 dB at 
frequencies of 500, 1000, 2000, 3000, and 4000 Hz 
respectively, for an average of 26 dB.  Speech recognition 
scores were 96 percent in the right ear and 100 percent in 
the left ear.  The examiner determined that the veteran's 
right ear hearing was within normal limits and that there was 
high frequency hearing sensory loss in the left ear.  

At the April 1992 RO hearing the veteran testified that he 
was a field artillery crewman while in service.  He stated 
that he never wore protective covering for his ears.  The 
veteran described using cigarette butts as hearing protection 
while he was assigned to the field artillery unit.  He 
indicated that he was about one foot underneath the barrel of 
the weapon when his right ear started bleeding.  The veteran 
testified that his wife noticed his hearing problem when he 
came back from service in the 1970's.  He stated that he did 
not recall having a separation examination.  

In June 1997 the VA examined the veteran.  On objective 
examination, pure tone air conduction thresholds in the right 
ear were recorded as 35, 30, 20, 25, and 20 dB, at 
frequencies of 500, 1000, 2000, 3000, and 4000 Hz 
respectively, for a puretone decibel average of 22.4 dB.  In 
the left ear, pure tone air conduction thresholds were 
recorded as 20, 20, 25, 40, and 50 dB at frequencies of 500, 
1000, 2000, 3000, and 4000 Hz respectively, for an average of 
27.4 dB.  Speech recognition scores were 96 percent in the 
right ear and 88 percent in the left ear.  The diagnosis was 
left ear high frequency mild sensorineural hearing loss.  

When the VA examined the veteran in July 1997 pure tone air 
conduction thresholds in the right ear were recorded as 25, 
20, 20, 20, and 25 dB, at frequencies of 500, 1000, 2000, 
3000, and 4000 Hz respectively, for a puretone decibel 
average of 22 dB.  In the left ear, pure tone air conduction 
thresholds were recorded as 25, 20, 25, 40, and 45 dB at 
frequencies of 500, 1000, 2000, 3000, and 4000 Hz 
respectively, for an average of 31 dB.  Speech recognition 
scores were 96 percent in the right ear and 88 percent in the 
left ear.  The diagnoses were normal right ear hearing and a 
high frequency hearing loss of the left ear.  

The examiner commented that the hearing loss noted in the 
right ear on the December 1984 and January 1986, testing 
indicated a conductive component which since had apparently, 
resolved, so the hearing was within normal limits at the time 
of the July 1997 VA examination.  The left ear hearing loss 
was first detected in 1990 with all previous audiograms (1984 
to 1986) showing normal hearing by VA standards.  The 
examiner opined that it was more likely than not that the 
left ear hearing loss may be attributable to post service 
causes since it was first found in 1990.  The left ear 
hearing loss in July 1997 was essentially unchanged from the 
1990 test results.  

At the June 1999 private audiological evaluation pure tone 
air conduction thresholds in the right ear were recorded as 
15, 15, 25, 30 and 40 dB, at frequencies of 500, 1000, 2000, 
4000 and 8000 Hz respectively, for a puretone decibel average 
of 17 dB.  In the left ear, pure tone air conduction 
thresholds were recorded as 15, 15, 30, 55, and 35 dB at 
frequencies of 500, 1000, 2000, 4000, and 8000 Hz 
respectively, for an average of 30 dB.  Speech recognition 
scores were 88 percent in both the right and left ears.

ANALYSIS

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

Service connection for hearing loss was denied by the RO in a 
rating decision of February 1986.  A letter from the RO, 
advising the veteran of that decision and of appellate rights 
and procedures, was issued in February 1986.  The veteran did 
not appeal this decision; therefore, it is final.  
38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence received subsequent to February 1986 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since the February 1986 rating 
decision, the following evidence has been received: a May 
1990 VA audiological evaluation; the veteran's testimony at 
an April 1992 RO hearing; a June 1997 VA audiological 
evaluation; a July 1997 VA audiological evaluation; and a 
June 1999 private audiological evaluation.  

It is necessary, therefore, to decide if the evidence 
submitted subsequent to February 1986 is material.  To be 
material, it must tend to prove the merits of each essential 
element that was a basis for the prior denial.  Therefore, in 
order to be material, there would have to be competent 
evidence tending to show that the veteran currently has a 
hearing loss disability that was incurred in or is medically 
related to his prior military service.

The post February 1986 evidence is not material.  First, the 
VA and private audiological examination reports of record 
since February 1986 show that the veteran's right ear hearing 
was within normal limits and that there was high frequency 
hearing sensory loss in the left ear.  There remains a lack 
of medical evidence showing that the veteran has right ear 
hearing loss by VA standards or that the veteran's current 
left ear hearing loss was incurred in or aggravated by the 
veteran's active service.  In fact a VA examiner, in July 
1997 opined that it was more likely than not that the left 
ear hearing loss may be attributable to post service causes 
since it was first found in 1990.  

The veteran's testimony at the April 1992 RO hearing that 
inservice exposure to artillery noise caused his current 
hearing loss is not credible evidence to this issue.  There 
is no evidence that he possesses the requisite medical 
knowledge to render a probative opinion on a matter requiring 
medical expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, the Board finds that the 
evidence received subsequent to February 1986 is not new and 
material and does not serve to reopen the veteran's claim for 
service connection for a bilateral hearing loss disability.  
38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

In this case, however, the Board determines that none of the 
evidence submitted by the veteran gives rise to the duty to 
assist.  There is no indication in the record that returning 
this claim for another VA examination and/or medical opinion 
would plausibly lead to the development of new and material 
evidence.  See Elkins v. Brown, 9 Vet. App. 391, 398 (1995) 
(citing 38 C.F.R. § 3.304(c) (development of evidence will be 
accomplished when deemed necessary).


ORDER

As new and material evidence has not been received to reopen 
the veteran's claim for service connection for a bilateral 
hearing loss disability, the claim is not reopened, and the 
appeal is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

